SANDERS, Justice.
The Louisiana Collector of Revenue instituted this action against the defendants, husband and wife, to recover an alleged income tax deficiency of $21,751.80 for the year 1953, with interest and attorney fees. The taxpayers contested the legality of the tax assessment under the state law and, in the alternative, pleaded the unconstitutionality of the state income tax statute if it is interpreted in a manner to require payment of the tax.
The district court sustained a motion for a summary judgment in favor of the Collector. The taxpayers have appealed.
The facts are not in the dispute. The taxpayers are residents of Texas, but have business interests and income in several states, including Louisiana. In their federal income tax returns for the year 1953, the defendant taxpayers reported the following income:
Louisiana Ordinary Income $647,589.44
Non-Louisiana Ordinary Losses (686,140.73)
Louisiana Capital Gains 12,817.24
Non-Louisiana Capital Gains 728,626.37
In these returns the ordinary income losses offset the ordinary income in its *844entirety. The taxpayers ultimately paid federal income tax of $385,550.73, computed at capital gains rates on the remaining income of $741,443.71.
In their Louisiana joint income tax return of that year, the taxpayers claimed a deduction of federal income tax in the sum of $361,699.38. For the deduction, the taxpayers prorated the federal income tax in accordance with the ratio that their Louisiana net income bore to their net income from all sources, making an adjustment by using only one-half of the Louisi,ana capital gain income.1 v
The Collector disallowed this deduction and approved a deduction for federal income tax of only $6,664.96, applying the provisions of LSA-R.S. 47:55(4) and LSA-R.S. 47:241, as interpreted by him. He restricted the deduction to the amount of the federal capital gains tax on the Louisiana capital gains of $12,817.24. The present litigation arose from the deficiency assessment against the taxpayers.
The defendants resist the demand of the Collector on the ground that LSA-R.S. 47 :- 241 specifically authorizes the ratio-method of deduction used by tire taxpayers. They urge that the Collector has misapplied the law. In the alternative, they contend that if the Collector has correctly interpreted the law, then the provisions of the statute are unconstitutional for they are not equal and uniform as required by Article X, Section 1 of the LSA-Constitution and, being discriminatory, violate due process under Article I, Section 2 of the Louisiana Constitution and the Fourteenth Amendment of the United States Constitution.
LSA-R.S. 47:55 provides for tax deductions from gross income in the following language:
“In computing net income, there shall be allowed as deductions all taxes paid or accrued within the taxable year except:
* * * * * *
“(4) Any income taxes paid on net income on which no Louisiana income tax has been paid, and, on which, for any reason whatsoever, no Louisiana income tax will be paid, except income taxes attributable to a difference between credits against net income allowed by R.S. 47:79 and like credits against net income allowed in the law under which such income taxes are paid.”
LSA-R.S. 47:241 provides:
“The net income of a nonresident individual or foreign corporation subject to the tax imposed by this Chapter shall be the sum of the net allocable income earned within or derived from sources within this state, as defined in R.S. 47:243, and the net apportionable income derived from sources in this state, as defined in R.S. 47:244, less the amount of federal income taxes attributable to the net allocable income and net apportionable income derived from sources in this state. The amount of federal income taxes to be so deducted shall be that portion of the total federal income tax which is levied with respect to the particular income derived from sources in this state to be computed in accordance with rules and ’regulations of the collector of revenue. Proper adjustment shall be made for the actual tax rates applying to different classes of income and for all differences in the computation of net income for purposes of federal income taxation as compared to the computation of net income under this Chapter. Where the allocation of the tax is to be based on a ratio of the amount of net income from sources in Louisiana to the amount of total net income of a particular class, both the numerator *845and the denominator of the fraction used in determining the ratio shall be computed on the basis that such net income is determined for federal income tax purposes.”
Section 55 prohibits the deduction of income taxes paid on net income on which no Louisiana income tax has been paid or will be paid. Moreover, Section 241 provides that the amount of federal income tax to be deducted shall be that portion of the total federal tax “which is levied with respect to the particular income derived from sources in this state.” Hence, the law is clear that the deductible federal income tax is that paid on state-taxed income.
A review of the facts in the instant case has convinced us that no federal income tax was paid on the Louisiana ordinary income. The Louisiana ordinary income and the ordinary loss outside Louisiana offset each other for federal income tax purposes. The remaining net income was composed entirely of capital gains. This conclusion is fortified by the fact that it was actually taxed at the alternative capital gains rate. Included in the taxed income were the Louisiana capital gains of $12,817.24. The Louisiana capital gains produced $6,664.96 of the total tax.
The federal tax on the capital gains from outside Louisiana is not deductible in the state return, for these gains are not taxable in Louisiana.2
The taxpayers, however, strenuously contend that all of the Louisiana income was taxed, for without the Louisiana ordinary income, their federal income tax would have been much lower. Admittedly, the federal returns reflected all of the Louisiana income. It is also true that the federal tax would have been lower in the absence of any ordinary income from Louisiana. However, the contention overlooks the important distinction between income subject to tax and income actually taxed. Here the Louisiana ordinary income was included in the federal returns, but it was offset rather than taxed. No portion of the federal tax was collected on it.
The taxpayers further urge that the allocation of the federal income tax by the Collector is harsh and inequitable because it results in assigning a disproportionate share of the federal tax to the income realized outside the state of Louisiana. However, we are here concerned with a deduction of the federal income tax paid by the taxpayers. Such a deduction is a matter of legislative grace.3 Its allowance turns on whether it meets the statutory test, rather than on general equitable considerations.4
We conclude that the Collector correctly fixed the federal income tax deduction for the state return at $6,664.96.
Remaining for our consideration is the taxpayers attack upon the constitutionality of the law.
As we have observed, the allowance of a deduction for federal taxes is not mandatory on the Legislature. It is a matter of legislative grace. When the deduction is granted, the Legislature is vested with some discretion in fixing its design.
In W. Horace Williams Co. v. Cocreham, 214 La. 520, 38 So.2d 157, this Court rejected an attack on a similar income tax law, stating:
“The position of appellant is threefold. Initially, it is said that to deny *846a deduction of all or any Federal taxes paid by appellant during the taxable years would be to allow the Legislature to tax something other than net income and thus render the state income tax law invalid as Section 1 of Article X of the Constitution provides that ‘Equal and uniform taxes may be levied upon net incomes * * ’. In other words, the contention is that, if the law be construed to deny deduction for taxes in computing net income, the provision would be inimical to the Constitution permitting the levy of taxes on net incomes inasmuch as net income, as ordinarily understood, means gross income less deduction of the usual and ordinary expenses of doing business or of earning income, including taxes.
“We see no merit whatever in this proposition. The constitutional provision authorizing the levy of taxes upon net incomes plainly contemplates that the Legislature will have some discretion in defining net income by providing for deductions from gross income which will constitute such income. As long as reasonable and ordinary expenses are allowed as deductions in computing net income, the Legislature does not violate the constitutional provision.”
We find no constitutional infirmity in the present statute.
We hold, as did the district court, that the defendants are indebted to the Collector for the additional income tax assessment.
For the reasons assigned, the judgment of the district court is affirmed at defendants’ costs.
FOURNET, C. J., absent.
SUMMERS, J., dissents and will assign reasons.

. In the federal income tax return, the tax is computed on 50% of the net long-term capital gains.


. LSA-R.S. 47:55. See also Freeman v. Collector of Revenue (La.App.) 110 So.2d 196.


. United States v. Olympic Radio & Television, Inc., 349 U.S. 232, 75 S.Ct. 733, 99 L.Ed. 1024; Deputy v. duPont, 308 U.S. 488, 60 S.Ct. 363, 84 L.Ed. 416.


. Deputy v. duPont, 308 U.S. 488, 60 S.Ct. 363, 84 L.Ed. 416.